Name: Council Regulation (EC) NoÃ 486/2006 of 20 March 2006 concerning the implementation of the Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) by amending Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 25.3.2006 EN Official Journal of the European Union L 88/1 COUNCIL REGULATION (EC) No 486/2006 of 20 March 2006 concerning the implementation of the Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) by amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2005/964/EC (2), the Council has concluded, on behalf of the European Community, the Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) (hereinafter referred to as the Agreement). (3) The Agreement reduces to zero the rate of all customs duties and other duties and charges applied to MCPs. (4) The Secretary-General of the Council of the European Union as the depository designated by the Agreement has received instruments of acceptance from four Parties. Pursuant to Article 7(a) of the Agreement, these four Parties have agreed that the Agreement shall enter into force on 1 April 2006. (5) The Agreement should therefore be implemented by amending Annex I to Regulation (EEC) No 2658/87, HAS ADOPTED THIS REGULATION: Article 1 In Annex I, Part One, Section II Special Provisions of Regulation (EEC) No 2658/87, a letter G Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) as contained in the Annex to this regulation is added. Article 2 This Regulation shall enter into force the day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2006. For the Council The President U. PLASSNIK (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 1989/2004 (OJ L 344, 20.11.2004, p. 5). (2) OJ L 349, 31.12.2005, p. 24. ANNEX G. Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) 1. Relief from customs duty is provided for multi-chip integrated circuits (MCPs) consisting of two or more interconnected monolithic integrated circuits combined to all intents and purposes indivisibly, whether or not on one or more insulating substrates, with or without lead frames, but with no other active or passive circuit elements. 2. Goods eligible to this relief of customs duty are covered by the following headings: 8418, 8422, 8450, 8466, 8473, 8517, 8518, 8522, 8523, 8525, 8528, 8529, 8530, 8531, 8535, 8536, 8537, 8538, 8543, 8548, 8708, 9009, 9026, 9031, 9504. 3. Upon presentation to the Member State's customs authorities of the customs declaration for release into free circulation of MCPs, the declarant shall indicate in box 44 of the Single Administrative Document ( SAD ) the reference number C500.